Montgomery, J.
The Board of Commissioners of the County of Miami, on September 3, 1907, overruled appellants’ remonstrance, and granted appellee a license to retail intoxicating liquors for one year. An appeal was taken to the Miami Circuit Court, and, on application, the venue was changed to the Cass Circuit Court, in which a demurrer was sustained to appellants’ amended remonstrance. Appellants declined to amend, and on December 19, 1907, final judgment was rendered in favor of appellee. It is alleged on appeal that the court erred in sustaining appellee’s demurrer to appellants’ remonstrance.
It is manifest that the time for which the license was granted to appellee has long since expired, and the subject-matter of the litigation has ceased to exist. The question submitted is no longer a matter of actual controversy, but merely an abstract or mooted one. This court will not determine such questions, and the appeal must accordingly be dismissed. Brown v. Dicus (1909), 172 Ind. 51; Hale v. Berg (1908), 41 Ind. App. 48.
■yhe appeal is dismissed.